DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 recites the limitation “an additive manufacturing process”.  There is already an additive manufacturing process presented in claim 1, from which claim 10 ultimately depends.  Modifying the limitation to “the additive manufacturing process” would correct the issue.
The rejection of claims 1-2, 4-5, 8-9, and 12-20 user 35 U.S.C. 112(b) has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over FANCHER (US 20200046209) in view of COHEN (US 10571642 B1).

As to claim 1, FANCHER teaches a method for constructing a robotic arm (Figure 7A teaches a steerable section (110) of the endoscope that is controlled by a plurality of control wires (140).  Paragraph 0014 teaches the articulating/steerable section is made from hinges joined together, similar to applicant’s Figures.) comprising: positioning a plurality of wires in a formation zone for the robotic arm (Figure 14 teaches positioning the plurality of wires in a formation zone (624).  Paragraphs 0062 and 0064 teach that the articulation wires are placed first, then the endoscope outer sheath is formed around them.  Figures 5 and 6A teach the articulating section (110) is an outer sheath that surrounds the wires.); and forming a body of the robotic arm in the formation zone around the plurality of wires such that the body of the robotic arm encloses at least a portion of each of the plurality of wires and defines a plurality of openings with each wire in the plurality of wires extending through at least one respective opening of the plurality of openings. (Paragraphs 0062 and 0064 teach that the articulation wires are placed first, then the outer sheath is formed around them.  Figure 2B teaches the outer sheath surrounds the articulation wires (140).  Figure 8A teaches portions of the articulating section have apertures (330) for the wires (140) to fit.  Paragraph 0014 teaches the articulating section can be fabricated using additive material fabrication techniques.  Thus, FANCHER is interpreted as teaching forming an outer sheath around the wires and also forming an articulating section (that forms an outer sheath around the wires) with a method capable of being formed around the articulating wires.) wherein one or more of the wires of the plurality of wires are control wires, wherein forming the body of the robotic arm around the plurality of wires comprises forming the body of the (Figure 8B teaches holes (330) for the articulating wires (140) that enclose a portion of the wire (140).  Paragraph 0010 teaches the articulation wires are slidably positioned in the lumens.)
FANCHER does not explicitly disclose wherein forming the body of the robotic arm around the one or more control wires comprises forming the body of the robotic arm around the one or more control wires using an additive manufacturing process, wherein the additive manufacturing process comprises building up successive layers of additive materials, and wherein the additive materials comprise at least one of plastic, metal, ceramic, polymer, epoxy, and photopolymer resin.
FANCHER does disclose that the articulating section is formed via additive manufacturing. (Paragraph 0014 teaches the links and joints of the articulating sections are formed using additive manufacturing.) FANCHER also discloses that material is formed around the wires to form other sections of the device. (Figure 14 teaches the use of an extrusion mold (620) when forming the articulating section/outer sheath around the wires.) Thus FANCHER is interpreted as teaching a forming of material around the wires such that they are movably positioned in the outer sheath, and 3D printing of the specific hinge/joint structure.
However, COHEN teaches forming the body of the robotic arm (Col. 19, Lines 41-42 teach the formation of robot limbs. Col. 21, Lines 7-10 teaches the creation of actuators for robots.) around the one or more wires comprises forming the body of the robotic arm around the one or more wires using an additive manufacturing process, (Figure 133a teaches a cylindrical actuator structure (See Col. 124, Lines 30-32) that is built from layer manufacturing in the Z direction.  This figure shows wires (labeled as fibers) encapsulated in the layer material. Col. 124, Line 40 teaches the Z direction is the layer stacking direction.) , and wherein the additive materials comprise at least one of plastic, metal, ceramic, polymer, epoxy, and photopolymer resin. (Col. 122, Lines 64-65 teach the use of elastomeric material, which is interpreted as teaching a polymer.)
One of ordinary skill in the art would have been motivated to apply the known layer printing method of COHEN to the actuator formation method of FANCHER in order to combine the 3-D printing and wire encapsulation methods of FANCHER into one step, to form the application specific component in hours without tooling, using an automated machine, and from low cost materials (COHEN Col. 19, Lines 53-56).  Additionally, COHEN teaches that the method allows for actuators and wiring (cables) to be incorporated while building at virtually no additional cost in material or processing time. (Col. 20, Lines 57-60)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known layer printing method of COHEN to the actuator formation method of FANCHER because it has been held to be prima facie obvious to apply a known method to a known technique, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, FANCHER in view of COHEN teaches the method of claim 1, wherein positioning the plurality of wires in the formation zone for the robotic arm comprises positioning the plurality of wires in the formation zone in tension such that the plurality of wires in the formation zone are suspended within the formation zone. (FANCHER Figure 14 teaches the formation zone (624) where the outer sheath is applied around the wires.  The wires are in tension between the two coils (616, 630).  Applying the layer manufacturing method of COHEN results in the outer sheath being formed via layers instead of extrusion.)

As to claim 8, FANCHER in view of COHEN teaches the method of claim 1, wherein forming the body of the robotic arm around the plurality of wires such that the body of the robotic arm encloses at least a portion of the plurality of wires comprises forming a plurality of links of the body of the robotic arm and a plurality of joints movably coupling the plurality of links. (FANCHER Paragraph 0014 teaches the articulating section can be made up of hinges.  Figure 9 teaches the articulating section comprises a plurality of links and Figure 7B teaches the articulating section is movable about the links.)

As to claim 9, FANCHER in view of COHEN teaches the method of claim 8, wherein each link of the plurality of links encloses at least a portion of one of the wires in the plurality of wires. (FANCHER Figure 8B teaches holes (330) for the articulating wires (140) that enclose a portion of the wire (140).  Paragraph 0065 teaches the outer sheath is formed around the articulation wires.  Applying the layer manufacturing technique of COHEN (to form the articulating section of FANCHER), figure 133(a) teaches that the body of the actuator is formed around the wires such that they are enclosed.)

As to claim 10, FANCHER in view of COHEN teaches the method of claim 8, wherein the plurality of links and the plurality of joints are formed together using an additive manufacturing process. (FANCHER Paragraph 0014 teaches the links and joints of the articulating sections are formed using additive manufacturing.)


As to claim 12, FANCHER in view of COHEN teaches the method of claim 11, wherein forming the body of the robotic arm in the formation zone around the plurality of wires comprises forming a forward link, an aft link, and a joint moveably coupling the forward link and aft link such that the one or more control wires are moveably positioned within the aft link and fixed to the forward link.  (FANCHER Paragraph 0060 and Figure 9 teach the forward and aft links (350, 360).  Paragraphs 0059, 0062 and Figure 11 teach the articulation wire anchor assembly (150) that is positioned at the distal end of the device that secures the wire to the forward link.)

As to claim 13, FANCHER teaches the method of claim 12, wherein one or more anchors are coupled to the one or more control wires, and wherein forming the body of the robotic arm in the formation zone around the plurality of wires further comprises forming the forward link around the one or more anchors to at least partially enclose the (FANCHER Figure 11 teaches the anchor (150) is coupled to the articulation wire (140). Paragraphs 0059, 0062 and Figure 11 teach the articulation wire anchor assembly (150) that is positioned at the distal end of the device. Figure 14 teaches the formation zone (624) where the outer sheath is applied around the wires.  Since the anchor (150) is connected to the wires (140), the outer sheath is applied around it as well.)

As to claim 14, FANCHER in view of COHEN teaches the method of claim 1, further comprising: positioning a tensile member in the formation zone for the robotic arm, and wherein forming the body of the robotic arm around the plurality of wires comprises forming the body of the robotic arm around the tensile member. (FANCHER Figure 4A teaches the tensile member (60) that is placed within the lumen of the outer sheath and accommodates the wires (140) in grooves (200).  Paragraph 0063 teaches that the articulation wires are placed in the grooves (200), then Paragraph 0065 teaches the outer sheath is applied around the tensile member (central core (60)).)

As to claim 18, FANCHER in view of COHEN teaches the method of claim 1, wherein forming the body of the robotic arm around the wire comprises molding a continuous component around the plurality of wires, and removing sequential portions of the continuous component to form individual links moveably coupled by a plurality of joints. (FANCHER Figure 14 teaches the use of an extrusion mold (620) when forming the articulating section/outer sheath around the wires.  Paragraph 0014 teaches the creation of the component as a singular piece then removing sections to form the articulating section.  COHEN, Figure 133(a) teaches forming a continuous cylindrical component via layer manufacturing.)  

As to claim 19, FANCHER in view of COHEN teaches the method of claim 18, wherein the individual links of the body of the robotic arm enclose the plurality of wires. (FANCHER Figure 9 teaches the individual links of the articulating section form the body of the “robotic arm”.  Figure 8B teaches lumens (330) where the wire travels.)

As to claim 20, FANCHER in view of COHEN teaches the method of claim 1, wherein forming the body of the robotic arm around the plurality of wires comprises forming a first portion of the body of the robotic arm and forming a second portion of the body of the robotic arm (Figure 4A/B teaches a first portion (60) of the robot arm that carries the wires.  Figure 9 teaches a second portion of the robot arm (50) that encapsulates the first portion.), and wherein positioning the plurality of wires in the formation zone for the robotic arm comprises laying the plurality of wires on the first portion of the body of the robotic arm prior to forming the second portion of the body of the robotic arm. (Paragraph 0063 teaches laying of the wires onto the first portion (central core).  Paragraph 0065 teaches applying the outer sheath around the central core and wires in a subsequent step. COHEN, Figure 133(a) teaches the formation of a cylindrical ‘outer sheath’ section around the wires via layer manufacturing.)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over FANCHER (US20200046209) in view of COHEN (US10571642), as applied in claim 1, further in view of TOBEY (US20140090506).
As to Claim 4, FANCHER in view of COHEN teaches the method of claim 1 wherein one of the plurality of wires is incorporated with the body of the arm.  (FANCHER Figure 11 teaches articulating wires (140) that are used with the articulating section (Figure 9).)
FANCHER does not explicitly disclose that one of the plurality of wires is pre-sleeved.
However, TOBEY teaches an analogous wire that is pre-sleeved. (Paragraph 0078 teaches the use of wires (130) used for control of a snake robot that are encased in load bearing flexible cable sheath.)
One of ordinary skill would have been motived to combine the known cable sheath of TOBEY to the articulating wires of FANCHER in order to avoid length or dimension changes to the wire when tension or compressive loads are applied. (TOBEY, Paragraph 0078)
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known cable sheath of TOBEY to the articulating wires of FANCHER because it has been held to be prima facie obvious to combine prior art elements according to known methods in order to yield predictable results.  See MPEP 2143 (I)(A).

As to Claim 5, FANCHER in view of COHEN and TOBEY teaches the method of claim 4, wherein forming the body of the robotic arm around the plurality of wires comprises forming the body of the robotic arm around the sleeve in a fixed manner such that the sleeve is fixed relative to the body. (TOBEY, Paragraph 0078 teaches that the sheath absorbs/takes on tension or compressive loads from the “arm position forces”.  The force transfer is from the outer body to the sheath.  If the sheath was not fixed, it would simply move with the wire and not take on the force.  FANCHER, Paragraph 0065 teaches laying of the outer sheath onto the wires, thus onto the sheath.)

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over FANCHER (US20200046209) in view of COHEN (US 10571642) as applied in claim 1, further in view of OHLINE (US20110306836).
As to Claim 15, FANCHER in view of COHEN teaches the method of claim 1 wherein the body of the robotic arm is formed around the plurality of wires and has a diameter.  (FANCHER Paragraphs 0062 and 0064 teach that the articulation wires are placed first, then the outer sheath is formed around them.  Figure 2B teaches the outer sheath surrounds the articulation wires (140).  Figure 9 teaches the outer sheath/articulating section has a diameter.)
FANCHER does not explicitly disclose the diameter of the outer sheath is less than about one inch.
However, OHLINE teaches an analogous snake robot where the outer diameter of the articulating section is less than about one inch.  (Paragraph 0089 teaches the diameter is 20mm at the largest, which equals 0.787 inches.)
One of ordinary skill in the art would have been motivated to apply the known outer diameter sizing technique of OHLINE to the articulating section creation method of FANCHER in order to design an articulating section that is responsive to internal body structures. (OHLINE Paragraph 0089)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known outer diameter sizing technique of OHLINE to the articulating section creation method of FANCHER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to Claim 16, FANCHER in view of COHEN teaches the method of claim 1 wherein the body of the robotic arm is formed around the plurality of wires and has a diameter.  (FANCHER Paragraphs 0062 and 0064 teach that the articulation wires are placed first, then the outer sheath is formed around them.  Figure 2B teaches the outer sheath surrounds the articulation wires (140).  Figure 9 teaches the outer sheath/articulating section has a diameter.)
FANCHER does not explicitly disclose the diameter of the outer sheath is less than about 0.5 inches.
However, OHLINE teaches an analogous snake robot where the outer diameter of the articulating section is less than about 0.5 inches.  (Paragraph 0089 teaches the diameter is 12.5mm, which equals 0.492 inches.)
One of ordinary skill in the art would have been motivated to apply the known outer diameter sizing technique of OHLINE to the articulating section creation method of FANCHER in order to design an articulating section that is responsive to internal body structures. (OHLINE Paragraph 0089)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known outer diameter sizing .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over FANCHER (US20200046209) in view of COHEN (US 10571642), as applied in claim 1 above, further in view of FRASSICA (US20130165754).
As to claim 17, FANCHER in view of COHEN teaches the method of claim 1 wherein the body of the robotic arm is formed around the plurality of wires and has a length.  (FANCHER Figure 9 teaches the articulating section (50) has a length.  Figure 7B teaches the articulating section has a shape that is able to be changed.  Paragraph 0001 teaches this endoscope is used in gastroenterological applications.)
FACHER does not explicitly disclose that the body of the robot arm has a length of at least about five feet.
However, FRASSICA teaches an analogous endoscope used in gastroenterological applications that has a body that is at least about five feet. (Paragraph 0335 teaches the soft flexible tube section (502) that is used in the procedure is about five feet long.)
One of ordinary skill in the art would have been motivated to apply the known five foot endoscope length creation technique of FRASSICA to the endoscope production of FANCHER in order to provide a tool that meets the needs of the medical procedure.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known five foot endoscope length .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over FANCHER (US 20200046209 A1) in view of COHEN (US 10571642 B1), as applied in claim 1 above, further in view of GRAHAM (US 20200315424 A1).
As to claim 24, FANCHER in view of COHEN teaches the method of claim 1, wherein the body is formed via additive layer manufacturing. (FANCHER Paragraph 0014 teaches the links and joints of the articulating sections are formed using additive manufacturing.)
FANCHER in view of COHEN does not explicitly disclose the use of at least one of pure metals, nickel alloys, chrome alloys, titanium, titanium alloys, magnesium, magnesium alloys, aluminum, aluminum alloys, nickel-based superalloys, and cobalt-based superalloys. 
However, GRAHAM teaches the formation of a flexible framework (Figure 20) that is controlled by wires (Figure 20, Item 2008) that can be used for medical devices (¶0006) that is 3D printed (¶0151).  The materials used for the elements can be a polymer OR metal (¶0053) with the metals including pure metals, nickel alloys, chrome alloys, titanium, titanium alloys, magnesium, magnesium alloys, aluminum, aluminum alloys, nickel-based superalloys, and cobalt-based superalloys. (¶0054)
One of ordinary skill in the art would have been motivated to apply the known build material of GRAHAM to the 3D printing process of FANCHER in view of COHEN (GRAHAM ¶0052)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known build material of GRAHAM to the 3D printing process of FANCHER in view of COHEN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

Allowable Subject Matter
Claims 21 and 23 are allowed.
See Office action dated 08 December 2020 for Examiners reason for allowance of claim 21.
Claims 25-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiners best art does not teach or obviate the limitation of independent claim 25.  While the prior art has teachings of formation of robot arms around control wires (See DONG (US 2014026755), FANCHER (US 20200046209), and EKAS (US 10046461)), and holding wires during 3D printing (See COHEN (US10571642)), yet none of the references alone or in combination teach holding a first and second plurality of ends of control wires with first and second jig assemblies during construction of the robot arm.
Response to Arguments
Applicant’s arguments, see remarks, filed 08 March 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of FANCHER (US 20200046209) in view of COHEN (US 10571642 B1).
Applicant’s arguments regarding FANCHER, DONG, and EKAS not teaching the newly amended limitations regarding the build-up of successive layers of additive materials are convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        20 May 2021